223 F.2d 468
Joseph BLATTNER, Appellant,v.UNITED STATES of America.
No. 11584.
United States Court of Appeals Third Circuit.
Argued June 7, 1955.Decided June 20, 1955.

J. Kennard Weaver, Philadelphia, Pa.  (Weaver, Knauer & Miller, Philadelphia, Pa., on the brief), for appellant.
W. Wilson White, U.S. Atty., Philadelphia, Pa.  (Francis Ballard, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The order of dismissal of the complaint will be affirmed for the reasons stated by Judge Grim, D.C.1955, 127 F.Supp. 628, and for the additional reason that this is a suit against the United States and the United States has not consented to be sued as is required.